Case: 13-10817     Date Filed: 08/16/2013   Page: 1 of 4


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-10817
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 5:96-CR-00023-CAR-1

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                        versus

EDLENCO SHANDAR BILLUPS,

                                                    Defendant-Appellant.

                          __________________________

                    Appeal from the United States District Court
                         for the Middle District of Georgia
                          _________________________
                                 (August 16, 2013)

Before TJOFLAT, PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:

      Edlenco Shandar Billups appeals the district court’s denial of his motion for

a reduction of sentence, filed pursuant to 18 U.S.C. § 3582(c)(2). After review of

the record and the parties’ briefs, we affirm.
                Case: 13-10817      Date Filed: 08/16/2013      Page: 2 of 4


       On January 21, 1997, Mr. Billups pled guilty to conspiracy to possess

cocaine base with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1) & 846.

The pre-sentence investigation report indicated that Mr. Billup’s total offense level

was 31 based upon the quantity of cocaine base (between 50-150 grams) as well as

a two-level enhancement for possession of a dangerous weapon and adjustments

for accepting responsibility and assisting authorities by providing timely and

complete information. Mr. Billups, however, qualified as a career offender under

U.S.S.G. § 4B1.1, which subjected him to an enhanced total offense level of 341

and a sentencing guideline range of 262 to 327 months’ imprisonment. The district

court sentenced Mr. Billups as a career offender to 300 months’ imprisonment.

       On November 1, 2011, Mr. Billups filed a § 3582(c)(2) motion for a

sentence reduction based on Amendment 750 to the Sentencing Guidelines. The

district court denied Mr. Billups’ motion because “a defendant whose original

sentence was based on the Career Offender Guideline . . . cannot receive a sentence

reduction pursuant to a Guideline amendment like Amendment 750.” D.E. 95 at 2.

This appeal followed.

       “In a § 3582(c)(2) proceeding, ‘we review de novo the district court's legal

conclusions regarding the scope of its authority under the Sentencing Guidelines.’”


       1
         Based on the career offender designation, Mr. Billups’ base offense level increased to
37, but his three-level adjustment under U.S.S.G. § 3E1.1 for the acceptance of responsibility
and assisting authorities with timely and complete information still applied.
                                              2
              Case: 13-10817    Date Filed: 08/16/2013   Page: 3 of 4


United States v. Moore, 541 F.3d 1323, 1326 (11th Cir. 2008). Under § 3528(c)(2),

a district court may reduce the terms of a defendant’s imprisonment if the sentence

was based on a sentencing range that has subsequently been lowered by the

Sentencing Commission. If, however, “a retroactively applicable guideline

amendment reduces a defendant's base offense level, but does not alter the

sentencing range upon which his or her sentence was based, § 3582(c)(2) does not

authorize a reduction in sentence.” Moore, 541 F.3d at 1330.

      In this case, Mr. Billups was not eligible for a reduced sentence because he

was sentenced as a career offender under § 4B1.1. His sentencing guideline range

remained unchanged because § 4B1.1 was not affected by Amendment 750. See id.

at 1327 (holding that defendants sentenced as career offenders under § 4B1.1 are

not entitled to sentence reductions based on an amendment to the base offense

levels for crack cocaine offenses in § 2D1.1); United States v. Lawson, 686 F.3d

1317, 1319 (11th Cir. 2012) (holding that Moore remains binding precedent and

applies to Amendment 750).

      Mr. Billups argues that he is nevertheless entitled to a sentence reduction

based on the Third Circuit’s reasoning in United States v. Flemming, 617 F.3d 252

(3d Cir. 2010). In Flemming, the Third Circuit decided “[t]he narrow issue” of

“whether a career offender who receives a § 4A1.3 downward departure . . . to the

Guidelines range for crack cocaine offenses is eligible for a sentence reduction


                                        3
              Case: 13-10817     Date Filed: 08/16/2013   Page: 4 of 4


under §3582(c)(2).” Id. at 254. That is not the issue in this case. First, Mr. Billups

did not receive a downward departure under U.S.S.G. § 4A1.3(b); he received an

adjustment under U.S.S.G. § 3E1.1 for acceptance of responsibility and assisting

authorities with timely and complete information. Second, he was not sentenced

within the guideline range applicable to his crack cocaine offense. Mr. Billups

received a sentence of 300 months’ imprisonment, and the guideline range for his

crack cocaine offense—based on a total offense level of 31 and a criminal history

category of V—was 168-210 months. See PSI at ¶ 82. These are critical

distinctions and, therefore, Flemming does not help Mr. Billups. Accord Moore,

541 F.3d at 1329-31 (distinguishing its facts from other decisions where downward

departures were given pursuant to § 4A1.3).

      In sum, the district court correctly denied Mr. Billup’s § 3582(c)(2) motion.

      AFFIRMED.




                                          4